Title: To John Adams from Anonymous, 30 September 1798
From: Anonymous
To: Adams, John



Sir—
New Hampshire Septb. 30th 1798

From a desire of seeing every department of the federal Govt filled by respectable characters I am induced to make an observation or two on the pretensions of the persons who I have heard are candidates for the naval office of this port, vacant by the recent death of the late excellent Mr Russell—Mr. Nath. Folsom, & Capt Geo Turner, I have heard are desirous of obtaining it— From enquiry Sir you will find there can be no objection to Mr Folsom either on the score of abilities—attachment to Government connections character or any other requisite—He was bred a merchant, and is an eminent accountant, has been uniformly a distinguished friend to Govt. & order, is a native of the state & connected with the first families— being brother in law to our Governor Gilman—& son to the late Genl Folsom—& universally esteemed for probity & Talents—Capt T. tho’ an acquaintance of the writer of this, who is not disposed to discharge him, certainly cannot boast of such qualifications. Being in the first place, a native of Ireland, & a warm stickler for his countrymen, without other education than is acquired by an apprentiship at Sea—without connections, and I may say without a single advocate for the propriety of his filling this office—except one, who can be induced by no other consideration, than the interest he has in puting Capt T. in a way of getting money—The appointment of Mr Folsom wd afford universal satisfaction—& as far such appointments can do it, contribute to the support of Govrmt.
It is hoped the president will excuse this anonymous information, as the writer can have no interest, but that of seeing the offices of Govt filled by respectable characters

